Exhibit 10(o)
FORM OF EXECUTIVE CHANGE IN CONTROL SEVERANCE AGREEMENT
(Effective as of, and for use after, April 22, 2010)
     THIS AGREEMENT is entered into as of the _____ day of ____________, 20___
by and between Harris Corporation, a Delaware corporation (the “Company”), and
[____________________] (“Executive”).
WITNESSETH
     WHEREAS, the Company considers the establishment and maintenance of a sound
and vital management to be essential to protecting and enhancing the best
interests of the Company and its shareholders; and
     WHEREAS, the Company recognizes that, as is the case with many publicly
held corporations, the possibility of a change in control may arise and that
such possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders; and
     WHEREAS, Executive currently serves as an officer of the Company; and
     WHEREAS, the Board (as defined in Section 1) has determined that it is in
the best interests of the Company and its shareholders to secure Executive’s
continued services and to ensure Executive’s continued and undivided dedication
to Executive’s duties in the event of any threat or occurrence of or negotiation
or other action that could lead to, or create the possibility of, a Change in
Control (as defined in Section 1) of the Company without being influenced by
Executive’s uncertainty of Executive’s own situation; and
     WHEREAS, the Board has authorized the Company to enter into this Agreement.
     NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and Executive hereby
agree as follows:

1



--------------------------------------------------------------------------------



 



     1. Definitions. As used in this Agreement, the following terms shall have
the respective meanings set forth below:
          (a) “Board” means the Board of Directors of the Company.
          (b) “Cause” means (1) a material breach by Executive of the duties and
responsibilities of Executive (other than as a result of incapacity due to
physical or mental illness) which is (x) demonstrably willful, continued and
deliberate on Executive’s part, (y) committed in bad faith or without reasonable
belief that such breach is in the best interests of the Company and (z) not
remedied within fifteen (15) days after receipt of written notice from the
Company which specifically identifies the manner in which such breach has
occurred or (2) Executive’s conviction of, or plea of nolo contendere to, a
felony involving willful misconduct which is materially and demonstrably
injurious to the Company. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or based upon the advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by Executive in good faith and in the best interests of the Company.
Cause shall not exist unless and until the Company has delivered to Executive a
copy of a resolution duly adopted by three-quarters (3/4) of the entire Board at
a meeting of the Board called and held for such purpose (after thirty (30) days
notice to Executive and an opportunity for Executive, together with counsel, to
be heard before the Board), finding that in the good faith opinion of the Board
an event set forth in clauses (1) or (2) has occurred and specifying the
particulars thereof in detail. The Company must notify Executive of any event
constituting Cause within ninety (90) days following the Company’s knowledge of
its existence or such event shall not constitute Cause under this Agreement.
          (c) “Change in Control” shall be deemed to have occurred if:
               (i) any “person” (as such term is defined in Section 3(a)(9) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used
in Sections l3(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (i) shall not be deemed to
be a

2



--------------------------------------------------------------------------------



 



Change in Control by virtue of any of the following acquisitions: (A) by the
Company or any Subsidiary, (B) by any employee benefit plan sponsored or
maintained by the Company or any Subsidiary, (C) by any underwriter temporarily
holding securities pursuant to an offering of such securities, (D) pursuant to a
Non-Control Transaction (as defined in paragraph (iii)), or (E) pursuant to any
acquisition by Executive or any group of persons including Executive;
               (ii) individuals who, on July 1, [year — most recent], constitute
the Board (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of the Board, provided that any person becoming a director
subsequent to July 1, [year — most recent], whose appointment, election or
nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors who remain on the Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) shall also be
deemed to be an Incumbent Director; provided, however, that no individual
initially elected, appointed or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
any other actual or threatened solicitation of proxies or consents by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director;
               (iii) there is consummated a merger, consolidation, share
exchange or similar form of corporate reorganization of the Company or any such
type of transaction involving the Company or any of its Subsidiaries that
requires the approval of the Company’s shareholders (whether for such
transaction or the issuance of securities in the transaction or otherwise) (a
“Business Combination”), unless immediately following such Business Combination:
(A) more than 60% of the total voting power of the company resulting from such
Business Combination (including, without limitation, any company which directly
or indirectly has beneficial ownership of 100% of the Company Voting Securities)
eligible to elect directors of such company is represented by shares that were
Company Voting Securities immediately prior to such Business Combination (either
by remaining outstanding or being converted), and such voting power is in
substantially the same proportion as the voting power of such Company Voting
Securities immediately prior to the Business Combination, (B) no person (other
than any publicly traded holding company resulting from such Business
Combination, or any employee benefit plan sponsored or maintained by the Company
(or the corporation resulting from such

3



--------------------------------------------------------------------------------



 



Business Combination)) becomes the beneficial owner, directly or indirectly, of
20% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the company resulting from such Business
Combination, and (C) at least a majority of the members of the board of
directors of the company resulting from such Business Combination were Incumbent
Directors at the time of the Board’s approval of the execution of the initial
agreement providing for such Business Combination (any Business Combination
which satisfies the foregoing conditions specified in (A), (B) and (C) shall be
deemed to be a “Non-Control Transaction”);
               (iv) the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company; or
               (v) the Company consummates a direct or indirect sale or other
disposition of all or substantially all of the assets of the Company and its
Subsidiaries.
     Notwithstanding the foregoing, a Change in Control of the Company shall not
be deemed to occur solely because any person acquires beneficial ownership of
more than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that, if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.
     Notwithstanding anything in this Agreement to the contrary, if Executive’s
employment is terminated prior to a Change in Control, and Executive reasonably
demonstrates that such termination was at the request or suggestion of a third
party who has indicated an intention or taken steps reasonably calculated to
effect a Change in Control (a “Third Party”) and a Change in Control involving
such Third Party occurs, then for all purposes of this Agreement, the date of a
Change in Control shall mean the date immediately prior to the date of such
termination of employment.

4



--------------------------------------------------------------------------------



 



          (d) “Date of Termination” means (1) the effective date on which
Executive’s employment by the Company terminates as specified in a prior written
notice by the Company or Executive, as the case may be, to the other, delivered
pursuant to Section 13 or (2) if Executive’s employment by the Company
terminates by reason of death, the date of death of Executive. For all purposes
of this Agreement, to the extent that Executive is subject to Section 409A of
the Code, Executive’s termination of employment shall mean Executive’s
“separation from service,” as defined in Treasury Regulation §1.409A-1(h)
(without regard to any permissible alternative definition thereunder).
          (e) “Good Reason” means, without Executive’s express written consent,
the occurrence of any of the following events after a Change in Control:
               (1)(i) the assignment to Executive of any duties or
responsibilities inconsistent in any material adverse respect with Executive’s
position(s), duties, responsibilities or status with the Company immediately
prior to such Change in Control (including any diminution of such duties or
responsibilities) or (ii) a material adverse change in Executive’s reporting
responsibilities, titles or offices with the Company as in effect immediately
prior to such Change in Control;
               (2) a reduction by the Company in Executive’s rate of annual base
salary or annual target bonus opportunity (including any adverse change in the
formula for such annual bonus target) as in effect immediately prior to such
Change in Control or as the same may be increased from time to time thereafter;
               (3) any requirement of the Company that Executive (i) be based
anywhere more than fifty (50) miles from the facility where Executive is located
at the time of the Change in Control or (ii) travel on Company business to an
extent substantially greater than the travel obligations of Executive
immediately prior to such Change in Control;
               (4) the failure of the Company to (i) continue in effect any
employee benefit plan or compensation plan in which Executive is participating
immediately prior to such Change in Control, unless Executive is permitted to
participate in other plans providing Executive with substantially comparable
benefits, or the taking of any action by the Company

5



--------------------------------------------------------------------------------



 



which would adversely affect Executive’s participation in or reduce Executive’s
benefits under any such plan, (ii) provide Executive and Executive’s dependents
with welfare benefits in accordance with the most favorable plans, practices,
programs and policies of the Company and its affiliated companies in effect for
Executive and Executive’s dependents immediately prior to such Change in Control
or provide substantially comparable benefits at a substantially comparable cost
to Executive, (iii) provide fringe benefits in accordance with the most
favorable plans, practices, programs and policies of the Company and its
affiliated companies in effect for Executive immediately prior to such Change in
Control, or provide substantially comparable fringe benefits, or (iv) provide
Executive with paid vacation in accordance with the most favorable plans,
policies, programs and practices of the Company and its affiliated companies as
in effect for Executive immediately prior to such Change in Control; or
               (5) the failure of the Company to obtain the assumption agreement
from any successor as contemplated in Section 12(b); or
               (6) any purported termination by the Company of Executive’s
employment otherwise than as expressly permitted hereby.
     Any event or condition described in this Section 1(e)(1) through (6) which
occurs prior to a Change in Control, but was at the request or suggestion of a
Third Party who effectuates a Change in Control, shall constitute Good Reason
following a Change in Control for purposes of this Agreement notwithstanding
that it occurred prior to the Change in Control. An isolated, insubstantial and
inadvertent action taken in good faith and which is remedied by the Company
within fifteen (15) days after receipt of notice thereof given by Executive
shall not constitute Good Reason. Executive must provide notice of termination
of employment within ninety (90) days of Executive’s knowledge of an event
constituting Good Reason or such event shall not constitute Good Reason under
this Agreement.
          (f) “Nonqualifying Termination” means a termination of Executive’s
employment (1) by the Company for Cause, (2) by Executive for any reason other
than Good Reason, (3) as a result of Executive’s death, (4) by the Company due
to Executive’s absence from Executive’s duties with the Company on a full-time
basis for at least one hundred eighty (180) consecutive days as a result of
Executive’s incapacity due to physical or mental illness or

6



--------------------------------------------------------------------------------



 



(5) as a result of Executive’s mandatory retirement (not including any mandatory
early retirement) in accordance with the Company’s retirement policy generally
applicable to its salaried employees, as in effect immediately prior to the
Change in Control, or in accordance with any retirement arrangement established
with respect to Executive with Executive’s written consent.
          (g) “Subsidiary” means any corporation or other entity in which the
Company has a direct or indirect ownership interest of more than 50% of the
total combined voting power of the then outstanding securities of such
corporation or other entity entitled to vote generally in the election of
directors or in which the Company has the right to receive more than 50% of the
distribution of profits or of the assets on liquidation or dissolution.
          (h) “Termination Period” means the period of time beginning with a
Change in Control and ending two (2) years following such Change in Control.
     2. Obligations of Executive. Executive agrees to hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data relating to the Company or any of its Subsidiaries or
affiliated companies, and their respective businesses, which shall have been
obtained by Executive during Executive’s employment by the Company or any of its
Subsidiaries or affiliated companies and which shall not be or become public
knowledge (other than by acts by Executive or representatives of Executive in
violation of this Agreement). After termination of Executive’s employment with
the Company, Executive shall not, without the prior written consent of the
Company or as may otherwise be required by law or legal process, communicate or
divulge any such information, knowledge or data to anyone other than the Company
and those designated by it. In no event shall an asserted violation of the
provisions of this Section 2 constitute a basis for deferring or withholding any
amounts otherwise payable to Executive under this Agreement.

  3.   Payments Upon Termination of Employment.

          (a) If during the Termination Period the employment of Executive shall
terminate, other than by reason of a Nonqualifying Termination, then the Company
shall pay to Executive (or Executive’s beneficiary or estate) within sixty
(60) days following the Date of Termination, as compensation for services
rendered to the Company:

7



--------------------------------------------------------------------------------



 



               (1) a lump-sum cash amount equal to the sum of (i) Executive’s
base salary through the Date of Termination, to the extent not theretofore paid,
(ii) a pro rata portion of Executive’s annual bonus in an amount at least equal
to: (A) the greatest of (x) not less than Executive’s target bonus for the
fiscal year in which the Change in Control occurs; (y) not less than Executive’s
target bonus for the fiscal year in which Executive’s Date of Termination
occurs; and (z) Executive’s actual bonus payout for the fiscal year in which
Executive’s Date of Termination occurs (in the case of each of (x), (y) and (z),
not including as bonus any amount payable under the Company’s Performance Reward
Plan or a similar broad-based plan), multiplied by (B) a fraction, the numerator
of which is the number of days in the fiscal year in which the Date of
Termination occurs through the Date of Termination and the denominator of which
is three hundred sixty-five (365), (iii) any unpaid accrued vacation pay and
(iv) to the extent permissible under Section 409A of the Code, if Executive is
subject to Section 409A of the Code, any other benefits or awards which have
been earned or become payable pursuant to the terms of any compensation plan but
which have not yet been paid to Executive; plus
               (2) a lump-sum cash amount equal to (i) _____ times Executive’s
highest annual rate of base salary during the 12-month period prior to the Date
of Termination, plus (ii) _____ times the greatest of: (A) the highest bonus
earned by Executive in respect of the three (3) fiscal years of the Company
immediately preceding the fiscal year in which the Change in Control occurs;
(B) not less than Executive’s target bonus for the fiscal year in which the
Change in Control occurs; or (C) not less than Executive’s target bonus for the
fiscal year in which Executive’s Date of Termination occurs (in the case of each
of (A), (B) and (C), not including as bonus any amount payable under the
Company’s Performance Reward Plan or a similar broad-based plan). Any amount
paid pursuant to this Section 3(a) (2) shall be in lieu of any other amount of
severance relating to salary or bonus continuation to be received by Executive
upon termination of employment of Executive under any severance plan or policy
of the Company or under any employment agreement or offer letter between the
Company and Executive.
          (b) If during the Termination Period the employment of Executive shall
terminate, other than by reason of a Nonqualifying Termination, the Company
shall continue to provide, for a period of two (2) years following the Date of
Termination but in no event after

8



--------------------------------------------------------------------------------



 



Executive’s attainment of age 65, Executive (and Executive’s dependents if
applicable) with the same level of medical, dental, accident, disability, life
insurance and any other similar benefits in place as of the Date of Termination
upon substantially the same terms and conditions (including contributions
required by Executive for such benefits) as existed immediately prior to
Executive’s Date of Termination (or, if more favorable to Executive, as such
benefits and terms and conditions existed immediately prior to the Change in
Control); provided, that, if Executive cannot continue to participate in the
Company plans providing such benefits, the Company shall otherwise provide such
benefits on the same after-tax basis as if continued participation had been
permitted or shall provide Executive with cash payments on an after-tax basis
sufficient to permit Executive to purchase coverage providing benefits
comparable to the benefits under the Company plans; provided, further, that in
any case the provisions of this Section 3(b) shall be effected in a manner that
is compliant with the non-discrimination rules applicable to non-grandfathered
health plans under the Patient Protection and Affordable Care Act of 2010 and
related regulations and guidance promulgated thereunder. Notwithstanding the
foregoing, in the event Executive becomes employed with another employer and
becomes eligible to receive welfare benefits from such employer, the welfare
benefits described herein shall be secondary to such benefits during the period
of Executive’s eligibility, but only to the extent that the Company reimburses
Executive for any increased cost and provides any additional benefits necessary
to give Executive the benefits provided hereunder.
          Should the terminated Executive move his residence in order to pursue
other business opportunities within two (2) years of the Date of Termination,
the Company agrees to reimburse such Executive for any reasonable expenses
incurred in that relocation (including taxes payable on the reimbursement) which
are not reimbursed by another employer. Reimbursement shall include assistance
in selling Executive’s home which was customarily provided by the Company to
transferred executives prior to the Change in Control. Executive shall be
promptly reimbursed by the Company for up to $4,000 of fees and expenses charged
to him by any executive recruiting, counseling or placement firms incurred in
seeking new employment following the termination of employment as provided in
this Agreement; provided, that such fees and expenses are incurred no later than
the end of the second calendar year following the calendar year in which the
Date of Termination occurs. The Company shall also pay to Executive, at the same
time that such reimbursements are paid, in cash an “additional

9



--------------------------------------------------------------------------------



 



amount” such that the federal, state and local taxes on the aggregate of such
reimbursements and the “additional amount” equal said “additional amount.” The
Company will also promptly reimburse Executive for up to $5,000 per calendar
year for the calendar year in which the Date of Termination occurs and the next
following calendar year of fees and expenses charged to Executive for
professional financial and tax planning assistance. If immediately prior to the
Date of Termination the Company provided Executive with any club memberships,
Executive will be entitled to continue such memberships at Executive’s sole
expense.
          (c) If during the Termination Period the employment of Executive shall
terminate by reason of a Nonqualifying Termination, then the Company shall pay
to Executive within sixty (60) days following the Date of Termination, a cash
amount equal to the sum of (1) Executive’s base salary through the Date of
Termination, to the extent not theretofore paid, (2) to the extent permissible
under Section 409A of the Code, if Executive is subject to Section 409A of the
Code, any benefits or awards which have been earned or become payable pursuant
to the terms of any compensation plan but which have not yet been paid to
Executive, and (3) any unpaid accrued vacation pay. The Company may make such
additional payments, and provide such additional benefits, to Executive as the
Company and Executive may agree in writing.
     4. Excise Tax.
          (a) To the extent that any payment or distribution to or for the
benefit of Executive pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any of its affiliated companies, any
person whose actions result in a change of ownership or effective control
covered by Section 280G(b)(2) of the Code or any person affiliated with the
Company or such person, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (the “Payments”) would be
subject to the excise tax (the “Excise Tax”) imposed by Section 4999 of the
Code, then the Company shall reduce the payments to the amount that is (after
taking into account federal, state, local and social security taxes at the
maximum marginal rates, including any excise taxes imposed by Section 4999 of
the Code) one dollar less than the amount of the Payments that would subject
Executive to the Excise Tax (the “Safe Harbor Cap”) if, and only if, such
reduction would result in Executive receiving a higher net after-tax amount.
Unless Executive

10



--------------------------------------------------------------------------------



 



shall have given prior written notice specifying a different order to the
Company to effectuate the Safe Harbor Cap, the Payments to be reduced hereunder
will be determined in a manner which has the least economic cost to Executive
and, to the extent the economic cost is equivalent, will be reduced in the
inverse order of when the Payment would have been made to Executive until the
reduction specified herein is achieved. Executive’s right to specify the order
of reduction of the Payments shall apply only to the extent that it does not
directly or indirectly alter the time or method of payment of any amount that is
deferred compensation subject to (and not exempt from) Section 409A.
          (b) All determinations required to be made under this Section 4,
including whether and when the Safe Harbor Cap is required and the amount of the
reduction of the Payments pursuant to the Safe Harbor Cap and the assumptions to
be utilized in arriving at such determination, shall be made by a public
accounting firm that is retained by the Company as of the date immediately prior
to the Change in Control (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and Executive within fifteen
(15) business days of the receipt of notice from the Company or Executive that
there has been a Payment, or such earlier time as is requested by the Company
(collectively, the “Determination”). In the event that the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, Executive may appoint another nationally recognized
public accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Company
and the Company shall enter into any agreement requested by the Accounting Firm
in connection with the performance of the services hereunder. The Determination
by the Accounting Firm shall be binding upon the Company and Executive.
Executive shall cooperate, to the extent his reasonable out-of pocket expenses
are reimbursed by the Company, with any reasonable requests by the Company in
connection with any contests or disputes with the Internal Revenue Service in
connection with the Excise Tax.
     5. Section 409A of the Code.

11



--------------------------------------------------------------------------------



 



          (a) If Executive is subject to Section 409A of the Code, this
Agreement is intended to meet the requirements of Section 409A of the Code, and
shall be interpreted and construed consistent with that intent.
          (b) Notwithstanding any other provision of this Agreement, to the
extent that the right to any payment (including the provision of benefits)
hereunder provides for the “deferral of compensation” within the meaning of
Section 409A(d)(1) of the Code and Executive is subject to Section 409A of the
Code, the payment shall be paid (or provided) in accordance with the following:
               (i) If Executive is a “Specified Employee” under the Harris
Corporation Specified Employee Policy for 409A Arrangements on the date of
Executive’s termination of employment (the “Separation Date”), and if a payment
is required to be delayed pursuant to Section 409A(a)(2)(B)(i), then no such
payment shall be made or commence during the period beginning on the Separation
Date and ending on the date that is six months following the Separation Date or,
if earlier, on the date of Executive’s death, if the earlier making of such
payment would result in tax penalties being imposed on Executive under
Section 409A of the Code. The amount of any payment that otherwise would be paid
to Executive hereunder during this period shall instead be paid to Executive on
the first business day coincident with or next following the date that is six
months and one day following the Separation Date or, if earlier, within ninety
(90) days following the death of Executive.
               (ii) Payments with respect to reimbursements of expenses shall be
made promptly, but in any event on or before the last day of the calendar year
following the calendar year in which the relevant expense is incurred. The
amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year, and
any right to reimbursement is not subject to liquidation or exchange for cash or
another benefit.
     6. Funding Of Rabbi Trust. No later than the date on which a Change in
Control occurs, (i) the Company shall maintain a rabbi trust (the “Trust”) as
hereinafter described; and (ii) the Company shall contribute to the Trust in
cash or other liquid assets acceptable to the trustee of the Trust (A) the
amount of the total payments reasonably expected to be paid to

12



--------------------------------------------------------------------------------



 



Executive hereunder assuming that the employment of the Executive shall
terminate, other than by reason of a Nonqualifying Termination, during the
Termination Period (including the cash value of the total benefits expected to
be provided to the Executive hereunder); plus (B) the amount of the trust
administration and trustee fees and expenses (including the fees and expenses of
any agent of the trustee) which the trustee reasonably expects to be incurred
over the life of the Trust. The terms of the Trust shall generally follow the
model rabbi trust set forth in IRS Revenue Procedure 92-64, except that (1) the
Trust shall be irrevocable from the date of its creation; (2) the Trust shall be
non-amendable by the Company except with the consent of Executive or his legal
representative; (3) the power to direct the investment of the Trust assets shall
be held by the Company; (4) the Company shall remain liable for the payment of
all amounts payable to Executive hereunder to the extent there is any shortfall
of assets under the Trust; (5) the initial trustee and any successor thereto
shall be a bank or trust company with shareholder equity of at least
$1.0 billion; and (6) neither the Trust nor its assets shall be located or
transferred outside the United States.
     7. Withholding Taxes. The Company may withhold from all payments due to
Executive (or Executive’s beneficiary or estate) hereunder all taxes which by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.
     8. Indemnification and Reimbursement of Expenses. The Company agrees to
indemnify Executive for litigation or arbitration proceedings brought to
contest, or dispute of any provision of this Agreement. If any such contest or
dispute shall arise under this Agreement involving termination of Executive’s
employment with the Company or involving the failure or refusal of the Company
to perform fully in accordance with the terms hereof, the Company shall
reimburse Executive for all legal fees and expenses, if any, incurred by
Executive in connection with such contest or dispute (regardless of the result
thereof) within thirty (30) days of receipt of evidence thereof, and in no event
later than the end of the calendar year following the calendar year in which
Executive pays the reimbursed fees and expenses, together with interest in an
amount equal to the prime rate published in The Wall Street Journal from time to
time in effect, but in no event higher than the maximum legal rate permissible
under applicable law, such interest to accrue from the date the Company receives
Executive’s statement for such fees and expenses through the date of payment
thereof, regardless of whether or not Executive’s claim is

13



--------------------------------------------------------------------------------



 



upheld by a court of competent jurisdiction; provided, however, Executive shall
be required to repay any such amounts to the Company to the extent that a court
issues a final and non- appealable order setting forth the determination that
the position taken by Executive was frivolous or advanced by Executive in bad
faith.
     9. Term of Agreement. This Agreement shall be effective on the date hereof
and shall continue in effect until the Company shall have given two year written
notice of cancellation; provided, that, notwithstanding the delivery of any such
notice, this Agreement shall continue in effect for a period of twenty-four
(24) months after a Change in Control, if such Change in Control shall have
occurred during the term of this Agreement. Notwithstanding anything in this
Section 9 to the contrary, this Agreement shall terminate if Executive or the
Company terminates Executive’s employment prior to a Change in Control except as
provided in the last paragraph of Section 1(c) or Section 12(b).
     10. Termination of Agreement. This Agreement shall be effective on the date
hereof and shall continue until the first to occur of (i) termination of
Executive’s employment with the Company prior to a Change in Control (except as
otherwise provided hereunder), (ii) a Nonqualifying Termination, (iii) the end
of the Termination Period or (iv) cancellation in accordance with Section 9.
     11. Scope of Agreement. Nothing in this Agreement shall be deemed to
entitle Executive to continued employment with the Company or its Subsidiaries,
and if Executive’s employment with the Company shall terminate prior to a Change
in Control, Executive shall have no further rights under this Agreement (except
as otherwise provided hereunder); provided, however, that any termination of
Executive’s employment during the Termination Period shall be subject to all of
the provisions of this Agreement.
     12. Successors; Binding Agreement.
          (a) This Agreement shall not be terminated by any Business
Combination. In the event of any Business Combination, the provisions of this
Agreement shall be binding upon the surviving or resulting corporation or the
person or entity to which such assets are transferred.

14



--------------------------------------------------------------------------------



 



          (b) The Company agrees that concurrently with any Business Combination
that does not constitute a Non-Control Transaction, it will cause any successor
or transferee unconditionally to assume, by written instrument delivered to
Executive (or Executive’s beneficiary or estate), all of the obligations of the
Company hereunder. Failure of the Company to obtain such assumption prior to the
effectiveness of any such Business Combination shall be a breach of this
Agreement and shall constitute Good Reason hereunder. For purposes of
implementing the foregoing, (i) the date on which any such Business Combination
becomes effective shall be deemed the date Good Reason occurs, and
(ii) Executive shall be entitled to terminate employment for Good Reason
immediately prior to the time the Business Combination becomes effective and
receive compensation and other benefits from the Company in the same amount and
on the same terms as Executive would have been entitled hereunder if Executive’s
employment were terminated for Good Reason during the Termination Period.
          (c) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive shall die
while any amounts would be payable to Executive hereunder had Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to such person or persons
appointed in writing by Executive to receive such amounts or, if no person is so
appointed, to Executive’s estate.
     13. Notice.
          (a) For purposes of this Agreement, all notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed to have been duly given when delivered or five (5) days after deposit in
the United States mail certified and return receipt requested, postage prepaid,
addressed as follows:

     
          If to Executive:
   
          If to the Company:
  Harris Corporation
1025 W. NASA Boulevard
Melbourne, Florida 32919
Attn: Secretary

15



--------------------------------------------------------------------------------



 



or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.
          (b) A written notice of Executive’s Date of Termination by the Company
or Executive, as the case may be, to the other, shall (i) indicate the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated and (iii) specify the termination date (which date shall be not
less than fifteen (15) nor more than sixty (60) days after the giving of such
notice). The failure by Executive or the Company to set forth in such notice any
fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of Executive or the Company hereunder or preclude
Executive or the Company from asserting such fact or circumstance in enforcing
Executive’s or the Company’s rights hereunder.
     14. Full Settlement; Resolution of Disputes. The Company’s obligation to
make payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall be in lieu and in full settlement of all other
payments to Executive under any previous severance or employment agreement
between Executive and the Company. The Company’s obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against Executive or others. In no
event shall Executive be obligated to seek other employment or take other action
by way of mitigation of the amounts payable to Executive under any of the
provisions of this Agreement and, except as provided in Section 3(b), such
amounts shall not be reduced whether or not Executive obtains other employment.
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration in Orlando, Florida by three
arbitrators in accordance with the rules of the American Arbitration Association
then in effect. Judgment may be entered on the arbitrators’ award in any court
having jurisdiction. The Company shall bear all costs and expenses arising in
connection with any arbitration proceeding pursuant to this Section 14.
     15. Employment with Subsidiaries. Employment with the Company for purposes
of this Agreement shall include employment with any Subsidiary.

16



--------------------------------------------------------------------------------



 



     16. Governing Law; Validity. THE INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO THE
PRINCIPLE OF CONFLICTS OF LAWS. THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS AGREEMENT, WHICH OTHER PROVISIONS SHALL REMAIN IN
FULL FORCE AND EFFECT.
     17. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.
     18. Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and signed by
Executive and by a duly authorized officer of the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by Executive
or the Company to insist upon strict compliance with any provision of this
Agreement or to assert any right Executive or the Company may have hereunder,
including without limitation, the right of Executive to terminate employment for
Good Reason, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement. Except as otherwise specifically
provided herein, the rights of, and benefits payable to, Executive, Executive’s
estate or Executive’s beneficiaries pursuant to this Agreement are in addition
to any rights of, or benefits payable to, Executive, Executive’s estate or
Executive’s beneficiaries under any other employee benefit plan or compensation
program of the Company.
[signature page to follow]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
a duly authorized officer of the Company and Executive has executed this
Agreement as of the day and year first above written.

              HARRIS CORPORATION   EXECUTIVE      
By:
           
 
           
 
  Howard L. Lance   [Name]    
 
  Chairman, President and CEO        

     
Attest:
       
 
 
Scott T. Mikuen
   
Secretary
   

18